Petition for Writ of Mandamus Denied and Opinion filed August 18, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00591-CV



                  IN RE BRANDI MARTIN, ET AL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-23649

                         MEMORANDUM OPINION

      On July 27, 2016, relators Brandi Martin, B. M., Tracy Rogers, Gina
Salway, Gayle Buzelli, Carl Tolbert, Nizzera Kimball, and Vivian Robbins filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Sheri Y. Dean, presiding judge of the 309th District Court
of Harris County, to vacate her June 13, 2016 order that “the court finds that the
reasonable cost of production for the work done as a result of Plaintiff’s first
request for production is $9,374.50 and that Plaintiffs are required to pay the above
sum to Pathway before the production of documents.”

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). As the parties seeking relief, relators have the burden of providing
this court with a sufficient record to establish their right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).

      Regardless of whether the trial court abused its discretion, relators have not
shown that they have no adequate remedy by appeal. Accordingly, we deny
relators’ petition for writ of mandamus.


                                                   PER CURIAM



Panel consists of Justices Boyce, Christopher, and Jamison.




                                           2